DETAILED ACTION
This action is responsive to the following communication: the amendment filed on 02/07/2022.
In the instant application, claim 4 is cancelled; Claims 1, 9 and 10 are amended independent claims. Claims 1-3, 5-10 have been examined and are pending. This action is made FINAL. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a hand recognition processing unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogasawara et al. (US 2016/0231807 A1; hereinafter Ogasawara) in view of Tsuda (US 20100310136 A1; hereinafter Tsuda) further in view of Park et al. (US 2017/0076139 A1; hereinafter Park).

As to claims 1, 9 and 10, Ogasawara teaches
A non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute a recognition method, the method comprising (see ¶ 0138): 
A recognition apparatus (see Fig. 4 and ¶ 0136) comprising:
A recognition method (see ¶ 0234) comprising a step of:
determining, according to a posture of a portable terminal including an optical sensor that receives light, whether a hand reflected in an image obtained by sensing of the optical sensor is a left hand or a right hand (¶ 0127, 0131-0132; the portable apparatus includes infrared camera, sensor 5; an image may be captured by the infrared camera.  See 0150; the user needs to recognize whether the present state is a state where an image of their right hand is properly captured by the infrared camera 4, which is disposed at the right side surface of the portable electronic apparatus 1, so that a gesture input is possible. See ¶ 0032, 0060-0061; the hand of the user can be detected on the basis of the input image. ¶ 0145-0146, 0228; input made by right hand or left hand is detected); and
performing, as a hand recognition process for recognizing the hand reflected in the image, a hand recognition process for the left hand, based on determining the hand as the left hand and a hand recognition process for the right hand, based on determining the hand as the right hand (see ¶¶ 0145-0146, 0228; the portable device capture an infrared image by the infrared camera and analyzes the captured infrared image to identify a gesture input performed by the user. ¶ 0150; right hand gesture.  ¶ 0228; left hand gesture).
Ogasawara does not appear to teach: the hand recognition process for the left hand is a hand recognition process that uses a dictionary for the left hand; and the hand recognition process for the right hand is a hand recognition process that uses a dictionary for the right hand.
Tsuda is relied upon for teaching the deficiencies.  Specifically, Tsuda teaches the limitation performing, as a hand recognition process for recognizing the hand reflected in the image, a hand recognition process for the left hand, based on determining the hand as the left hand and a hand recognition process for the right hand, based on determining the hand as the right hand (see Fig. 4-5 and ¶ 0053-0054; hand recognition logic 506 includes hardware and/or software components for obtaining an image of a finger and identifying a specific finger by matching the image against a database of finger images, based on the identification, hand recognition logic may determine whether the finger belongs to a right hand or a left hand of the user.  See Fig. 2 and ¶ 0042; sensors 212 collect and provide information that is used to aid the user in capturing images or in providing other types of information); wherein the hand recognition process for the left hand is a hand recognition process that uses a dictionary for the left hand; and the hand recognition process for the right hand is a hand recognition process that uses a dictionary for the right hand (Tsuda: see Fig. 4-5 and ¶ 0053-0054; hand recognition logic 506 includes hardware and/or software components for obtaining an image of a finger and identifying a specific finger by matching the image against a database of finger images {~dictionary}, based on the identification, hand recognition logic may determine whether the finger belongs to a right hand or a left hand of the user.  See Fig. 2 and ¶ 0042; sensors 212 collect and provide information that is used to aid the user in capturing images or in providing other types of information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teaching of Ogawawara to include the hand recognition logic disclosed in Tsuda to achieve the claimed invention such that image sensed by a sensor can be analyzed to determine a hand gesture/input as claimed.  One would be motivated to make such a combination is to allow a user to more conveniently access displayed features with the user’s right hand or left hand (Tsuda: see ¶ 0035).
Ogasawara and Tsuda do not appear to teach that the dictionary for the left hand being different than the dictionary for the right hand.
Park is relied upon for teaching this limitation.  Specifically, Park teaches a method and a device configured to classifying the dictionary for the left hand being different than the dictionary for the right hand, wherein the hand recognition process for the left hand is a hand recognition process that uses a dictionary for the left hand; and the hand recognition process for the right hand is a hand recognition process that uses a dictionary for the right hand (see ¶ 0033; The fingerprint database may register the plurality of fingerprint signatures by differentiating a fingerprint of a left hand from a fingerprint of a right hand, and the controller may execute a first process if the determined fingerprint signature is the fingerprint of the left hand, and executes a second process if the determined fingerprint signature is the fingerprint of the right hand, wherein the first process and the second process are different from each other.  ¶ 0051; the fingerprint database 175-1 may differentiate a fingerprint signature of a left hand from a fingerprint signature of a right hand so as to register a fingerprint. FIG. 6 illustrates a conceptual diagram of a fingerprint signature registered for the fingerprint database 175-1, according to some exemplary embodiments. “Registering” herein may refer to classifying and storing a fingerprint signature for the fingerprint database 175-1).
Tsuda discloses that its device may include fewer, additional, or different functional components than those illustrated in Fig. 5; for example, its device may include additional databases (see ¶ 0056).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the hand recognition logic of Ogawawara and Tsuda to include the logic of classifying and storing fingerprints for left hand and fingerprints for right hand differently as suggested in Park so that the appropriate process is executed depending on whether determined of the left hand or right hand fingerprints.  One would be motivated to make such a combination is to provide a user with an efficient user interface so that the user may easily control the mobile device while the user is holding the mobile terminal with one hand (Park: see ¶ 0003).

As to claim 6, the rejection of claim 1 is incorporated.  Ogasawara, Tsuda, and Park further teach: wherein the hand recognition process for the left hand is a hand recognition process for one of the image and a reversal image that is a left-right reversed image of the image (Ogasawara: see ¶ 0134; when the user holds the portable electronic apparatus 1 with their left hand, the infrared camera 4 captures an image of a space in the right side surface direction of the portable electronic apparatus 1, and the distance measuring sensor 5 measures the distance to an object present in the space in the right side surface direction of the portable electronic apparatus 1), and the hand recognition process for the right hand is a hand recognition process for the other of the image and the reversal image (Ogasawara: see ¶ 0134; when the user holds the portable electronic apparatus 1 with their left hand, the infrared camera 4 captures an image of a space in the right side surface direction of the portable electronic apparatus 1, and the distance measuring sensor 5 measures the distance to an object present in the space in the right side surface direction of the portable electronic apparatus 1). 

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogasawara et al. (US 2016/0231807 A1; hereinafter Ogasawara) in view of Tsuda (US 20100310136 A1; hereinafter Tsuda) and Park et al. (US 2017/0076139 A1; hereinafter Park) further in view of Kawamoto (US 2015/0084885 A1; hereinafter Kawamoto).

As to claim 2, the rejection of claim 1 is incorporated.  Ogasawara, Tsuda, and Park further teach: wherein the performing the hand recognition process for the left hand or the hand recognition process for the right hand according to a direction of the portable terminal with respect to a direction of a gravitational acceleration (Ogasawara: see ¶ 0172; from the infrared image captured by the infrared camera 4, a predetermined position (e.g., the center of gravity) on the hand of the user in the captured image is calculated. A range image indicating a range of the infrared image in the right-left direction (the Z-axis direction in FIG. 9) is displayed, and an image indicating the position of the hand is displayed at the calculated position).
Additionally, Kawamoto is relied upon for teaching the limitation wherein performing the hand recognition process for the left hand or the hand recognition process for the right hand according to a direction of the portable terminal with respect to a direction of a gravitational acceleration (see ¶ 0015, 0083, 0087; the portable electronic device further includes an acceleration sensor for detecting an attitude of the portable electronic device based on a direction of gravity. The control portion switches the display mode of the display portion to either one of the right-hand display mode and the left-hand display mode, in accordance with the attitude of the portable electronic device when the prescribed input operation is being received).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teaching of Ogawawara, Tsuda, and Park to include the feature of determining whether the user uses left hand or right hand input disclosed in Kawamoto to achieve the claimed invention such that the hand processing is based on direction of a gravitational acceleration as claimed.  One would be motivated to make such a combination is to facilitate one-handed operation of a portable electronic device (Kawamoto: see ¶ 0013).
As to claim 3, the rejection of claim 2 is incorporated.  Ogasawara, Tsuda, Park, and Kawamoto further teach: 
wherein performing the hand recognition process for the right hand in a case where the direction of the portable terminal is a direction in which a right portion of the portable terminal is directed in the direction of the gravitational acceleration, and performing the hand recognition process for the left hand in a case where the direction of the portable terminal is a direction in which a left portion of the portable terminal is directed in the direction of the gravitational acceleration (Ogasawara: see ¶ 0129, 0172.  Kawamoto: see ¶ 0015, 0083, 0087; the portable electronic device further includes an acceleration sensor for detecting an attitude of the portable electronic device based on a direction of gravity. The control portion switches the display mode of the display portion to either one of the right-hand display mode and the left-hand display mode, in accordance with the attitude of the portable electronic device when the prescribed input operation is being received). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teaching of Ogawawara, Tsuda, and Park to include the feature of determining whether the user uses left hand or right hand input disclosed in Kawamoto to achieve the claimed invention such that the hand processing is based on direction of a gravitational acceleration as claimed.  One would be motivated to make such a combination is to facilitate one-handed operation of a portable electronic device (Kawamoto: see ¶ 0013).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner’s Statement of reason of Allowance
            The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a program, a recognition apparatus, and a recognition method for improving a recognition accuracy of a hand recognition process. A hand recognition process for recognizing, according to a posture of a portable terminal including an optical sensor that are received light, a hand reflected in an image by sensing of the optical sensor, a hand recognition, process for a left hand or a hand recognition process for a right hand, is performed. 
Claims 5-8 when considered as a whole, are allowable over the prior art of record.  
The prior arts of record do not teach or suggest the particular combination of steps or elements as recited in claims 5-8.  For example, the prior art does not teach or suggest the steps of: “wherein the optical sensor is configured in a line asymmetric configuration by which an imaging target image obtained by sensing a predetermined imaging target by the portable terminal in a predetermined posture and an imaging target image obtained by sensing an imaging target line symmetric to the predetermined imaging target by the portable terminal in a posture line symmetric to the predetermined posture are not line symmetric to each other,” as claimed in claim 5; or the steps of : “wherein the hand recognition process for the left hand is a hand recognition process for one of the image and a reversal image that is a left-right reversed image of the image, and the hand recognition process for the right hand is a hand recognition process for the other of the image and the reversal image,” as claimed in claim 6; or the steps of : “wherein the optical sensor is configured in a line symmetric configuration by which an imaging target image obtained by sensing a predetermined imaging target by the portable terminal in a predetermined posture and an imaging target image obtained by sensing an imaging target line symmetric to the predetermined imaging target by the portable terminal in a posture line symmetric to the predetermined posture are line symmetric to each other,” as claimed in claim 7; or the steps of: “wherein, according to a configuration of the optical sensor, either78SYP329365 a hand recognition process of a dictionary selection method for performing, as the hand recognition process for the left hand, a hand recognition process that uses a dictionary for the left hand and performing, as the hand recognition process for the right hand, a hand recognition process that uses a dictionary for the right hand is performed, or a hand recognition process of a reversal method for performing, as the hand recognition process for the left hand, a hand recognition process for one of the image and a reversal image that is a left-right reversed image of the image and performing, as the hand recognition process for the right hand, a hand recognition process for the other of the image and the reversal image is performed.”

Response to Arguments
Applicant amended claim 9 to avoid invocation of 35 U.S.C. 112(f). The amendments have fully considered but are not persuasive. The claim limitation still uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Therefore the interpretation of claim 9 under 35 U.S.C. 112(f) is maintained.
Applicant argues the limitation of claim 9 has corresponding description within the specification. Therefore claim 9 should not be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In response, the examiner agrees with the argument and respectfully withdrawn the rejection.
Applicant amends claims 1-3 and 5-8 to overcome the rejections of these claims under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter, have been fully considered and are persuasive. The rejections are respectfully withdrawn.
Applicant’s arguments with respect to the claims filed on 02/07/2022 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Monday – Friday from 8:30AM – 5:00PM.
When attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). When you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174